Title: To Thomas Jefferson from Joseph Willard, 24 September 1788
From: Willard, Joseph
To: Jefferson, Thomas


          
            
              Sir
            
            Cambridge September 24. 1788.
          
          I embrace the favorable opportunity which offers by Mr. Duquesne, a Lieutenant of a Man of War in his most Christian Majesty’s Squadron, which is just upon sailing from Boston, to send your Excellency a Diploma for a Doctorate of Laws, which was conferred by Harvard University, in this place, more than a year ago, and which various circumstances have prevented my conveying before. Mr. Duquesne says he will do himself the honor of presenting it with his own hand.
          
          The Governors of the University were happy, Sir, in the opportunity of distinguishing a Gentleman of whom they have the highest esteem on account of his literary and political character and personal worth, and they hope the honor intended by the Degree will not be unacceptable.
          As your Excellency, at present, resides in a quarter of the world where the Sciences flourish, I should esteem it a favor, if you would inform me, what works of most merit have appeared, within these two or three years, in Europe, and particularly in France. The most distinguished publications, in that kingdom, that I have met with, within that period, are M. Bailly’s History of Astronomy, and Pingrè’s History and Theory of comets. M. De La Lande’s Astronomy I have long had, in my own Library, in three volumes; which I highly esteem. Several years ago he published a fourth volume, and promised a fifth: I could wish to know whether the fifth is yet published.
          Should your Excellency have time to write and honor me with any curious communications, I should esteem it a peculiar favor. I have the honor of being, with sentiments of the highest esteem & respect, Sir, your Excellency’s most humble and obedient servant,
          
            
              Joseph Willard
            
          
        